COURT OF APPEALS OF VIRGINIA


              Present: Judges Kelsey, Beales and Senior Judge Clements
UNPUBLISHED



              TOMMY FRAZIER, D/B/A
               TOMMY’S TREE SERVICE
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 0359-13-4                                              PER CURIAM
                                                                                        JULY 9, 2013
              FERNANDO QUIROZ


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Mark R. Dycio; T. Wayne Biggs; Justin L. Watson; Dycio & Biggs,
                               on briefs), for appellant.

                               (James E. Swiger, on brief), for appellee.


                     Tommy Frazier, d/b/a Tommy’s Tree Service (employer) appeals rulings of the Workers’

              Compensation Commission regarding a claim for compensation relating to the October 20, 2008

              work-related accident of Fernando Quiroz (claimant). Employer claims the commission erred:

              1) in finding employer regularly employed three or more employees and, thus, was subject to the

              Virginia Workers’ Compensation Act; 2) in ruling employer was a “statutory employer” pursuant

              to Code § 65.2-302 based upon the number of employees working on one day and in the absence

              of evidence of necessary relationships between and among employer, a subcontractor, and

              claimant; 3) in finding the deputy commissioner did not err in considering the hearing transcript

              and record in a separate workers’ compensation case involving employer; 4) in ruling the deputy

              commissioner did not abuse her discretion in refusing employer’s request for a continuance; and

              5) in concluding the deputy commissioner did not err by failing to disclose a prior professional

              relationship with counsel for claimant. We have reviewed the record and the commission’s

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Quiroz v. Tommy Frazier, VWC File

No. VA010-0242-2070 (Jan. 28, 2013). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-